Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of Motor Vehicles, dated June 17, 1974 and made after a hearing, which suspended petitioner’s motor vehicle inspection license for a period of six months. Petition granted and determination annulled, on the law, without costs or disbursements. The determination which resulted in the suspension of petitioner’s inspection license for a period of six months is not supported by substantial evidence on the record as a whole. Hopkins, J. P., Latham, Cohalan and Damiani, JJ., concur.